NO. 07-08-0499-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 DECEMBER 7, 2009
                          ______________________________


                              EARNEST LEE MARSHALL,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. B17,642-0805; HON. ED SELF, PRESIDING
                       _________________________________

                               Memorandum Opinion
                        _________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Earnest Lee Marshall (appellant) appeals his conviction for possession of cocaine.

Via three issues, he contends that the 1) trial court erred by denying his motion to suppress

and 2) evidence was insufficient to support his conviction. We affirm.

                                       Background

       On March 20, 2008, a search warrant was executed at appellant’s residence. The

search warrant affidavit was based on numerous phone calls to the police about suspicious
activity at appellant’s residence. Officer Ramiro Sanchez (Sanchez) set up surveillance

on the home. He observed a lot of activity coming and going where several came and left

within a couple of minutes. He recognized several as well known drug users. Sanchez

contacted an informant he knew who was able to set up a drug buy from appellant. The

informant purchased the drugs and returned to meet with the officer. He informed the

officer that appellant was in possession of a large quantity of cocaine at his home.

Furthermore, Sanchez learned that appellant was the person living at the residence and

had control of same. Sanchez, then, obtained the aforementioned search warrant.

       When executing the warrant, the officers found appellant in the bathroom holding

its door shut. His girlfriend was discovered hiding in the bathroom closet behind some

clothes. Furthermore, a white baseball cap that appellant had been wearing earlier that

day was seen lying on the floor of the bathroom. The officer was able to identify the cap

due to a distinctive mark or lettering on its front. Next to the cap was a pipe of the type

used to smoke crack cocaine, and when an officer attempted to retrieve the cap, a small

white rock fell out of its brim. The white rock eventually tested to be 0.13 grams of cocaine.

       No other drugs were found that were connected to appellant. Nor was a large

amount of money found either on appellant or in the house. Additionally, appellant’s

girlfriend testified not only that the cocaine was hers but also that appellant owned no ball

cap.

                       Issue One - Denial of Motion to Suppress

       In his first issue, appellant contends that the trial court erred by failing to grant his

motion to suppress based on the fact that the search warrant affidavit was insufficient to

support the issuance of a search warrant. This is so, according to appellant, because the


                                               2
information found in the warrant revealed “only non-detailed, innocent activity which could

have (and was even was [sic]) known to anyone by means of casual observation.”

Furthermore, according to appellant, the “corroborated information did not relate to future

conduct.” However, our review of the record shows that at the time the State offered into

evidence the drugs found, trial counsel stated “no objection.” Thus, he waived any

complaint on appeal concerning the admissibility of the evidence. See Holmes v. State,

248 S.W.3d 194, 201 (Tex. Crim. App. 2008) (holding that a “defendant waives any

complaint on appeal concerning the admissibility of evidence when he affirmatively states,

‘No objection,’ at the time the evidence is offered”). We overrule appellant’s first issue.

                  Issues Two & Three - Sufficiency of the Evidence

       Appellant contends that the evidence is both legally and factually insufficient to link

him to the cocaine. This is so because 1) the evidence was not in plain view, 2) he was

not under the influence of the narcotics when arrested, 3) he possessed no other drugs

when arrested, 4) he made no incriminating statements when arrested, 5) he did not

attempt to flee or make any furtive gestures, 6) the amount of cocaine was very small, 7)

there was no odor of contraband, 8) he did not possess large sums of cash nor was he in

exclusive possession of the area where the contraband was found, and 9) his girlfriend

accepted ownership of the drugs. We disagree and overrule the issues.

       The standards by which we review the sufficiency of the evidence are well

established. We refer the parties to Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61
L. Ed. 2d 560 (1979) and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006) for their

explanation.




                                              3
       The evidence of record disclosed that 1) the house belonged to appellant, 2) during

surveillance of the house, a number of people were seen making “minute” or very short

visits to it (which activity was consistent with that undertaken at a crack house), 3) some

of the visitors were drug users known to the police, 4) appellant had sold drugs to an

officer’s informant during a very recent controlled buy at the house, 5) appellant was found

both in the house and in the room in which the drugs were located, 6) appellant, who was

closest to the cocaine rock, was attempting to force the bathroom door closed as an officer

tried to enter, 7) the cap appellant had been wearing earlier that day contained the

cocaine, and 8) that cap was discovered on the bathroom floor next to a crack pipe. These

indicia are more than some evidence from which a rational jury could deduce, beyond

reasonable doubt, that appellant exercised care, custody, and control of the drug in

question.

       While it may be that appellant’s girlfriend claimed ownership of the contraband and

said appellant did not own the cap, that simply created an alternate scenario and fact issue

for the jury to consider. Furthermore, the jurors were not required to believe what the

female said. Evans v. State, 202 S.W.3d 158, 166 (Tex. Crim. App. 2006).

       Upon considering the whole record, we cannot say that the evidence purporting to

contradict the verdict overwhelms that establishing guilt. Nor can we say that the latter is

weak. Consequently, we conclude that the verdict of guilty has the support of both legal

and factually sufficient evidence.

       The judgment is affirmed.

                                                 Brian Quinn
                                                 Chief Justice

Do not publish.

                                             4